Order entered July 26, 2017




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-17-00224-CV

                              ESMERALDA ESTEVEZ, Appellant

                                              V.

                                SELENE FINANCE LP, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-05348-E

                                          ORDER
        Before the Court is appellant’s July 21, 2017 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion and ORDER the brief received on July 21, 2017 filed as

of the date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE